Citation Nr: 1526990	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied to service connection for a neck condition. 

The Veteran testified during a hearing before a Decision Review Officer at the RO in November 2008 and before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011. Copies of the transcripts have been associated with the claims file. 

In June 2014, the Board denied the claim.  Following this decision, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the Board erred by discounting evidence of arthritis in the record.  An Order of the Court dated in April 2015 remanded the issue to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination to include imaging studies to clarify whether the Veteran has arthritis in his cervical spine and to obtain a medical opinion.

The Veteran believes his current cervical spine condition had its onset during service or is the result of injuries sustained therein, to include being hit in the head with a gun turret and falling after a blackout.  Tenderness of the trapezius muscle group and some muscle spasm was noted in May 1975 and a muscle strain was assessed.  Although no abnormality of the cervical spine or neck was noted on the February 1977 separation examination report,  for the purpose of this claim, an in-service injury is conceded.

Following service, the record contains evidence of treatment for back pain in 1993 and then for radiating neck pain in February 2007 at VA.  An x-ray of the cervical spine at that time indicated mild degenerative disease in the disc height at C5-C6 and C6-C7 with mild degenerative osteophytosis and mild cervical spondylosis at the same levels.  Records dated in early 2009 indicated a herniated disc at the C5- C7 level.

In May 2012, the Veteran underwent a VA examination.  Degenerative disc disease (DDD) was diagnosed.  As to the question of whether there was documented arthritis (degenerative joint disease (DJD)), the examiner indicated "Yes", although this was not confirmed by x-ray evidence.  As noted in the Joint Motion, a May 2011 MRI indicated moderate degenerative changes of the cervical spine, to include bilateral facet hypertrophy and stenosis at various levels.  An April 2012 x-ray indicated moderate degenerative remodeling change with marginal osteophyte formation and varying degrees of intervertebral disc space narrowing mid/lower cervical spine predominantly.  Mild/moderate uncinate process and facet hypertrophy was noted on multiple levels.  The impression on x-ray was moderately significant degenerative remodeling change mid/lower cervical spine.

The Board noted in its June 2014 decision that the treatment records and imaging studies involved degenerative changes that did not involve the joints and determined that the evidence did not contain evidence of arthritis that was confirmed by imaging studies.  Notably, when VA provides a rating for service connected arthritis or degenerative joint disease, the disability must be objectively confirmed by radiographic imaging findings such as x-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Important to this case is the fact that DJD is a form of arthritis, but DDD is not. Arthritis as a chronic disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b) ); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Based on the arguments forwarded in the Joint Motion and the Court Order remanding the claim for further development consistent with the Joint Motion, the Board will seek to determine whether the Veteran does have DJD, or another form of arthritis, in his cervical spine.  The Board will also seek a medical opinion as to whether arthritis manifested in service or whether continuing symptoms since service indicate that the injury in service caused the Veteran to develop arthritis in his cervical spine.

The Board will also use this opportunity to update the record with recent VA treatment records that might provide evidence of arthritis and give the Veteran an opportunity to provide any private treatment records that may support his argument that he has experienced continuing symptoms in his cervical spine since his injury in service to the present day.




Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his cervical spine disability that are not already of record. Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and etiology of his cervical spine disabilities, to specifically include determination of whether arthritis is present that is objectively confirmed by radiographic imaging studies, to include x-ray.

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should note that an injury in service is conceded and that the Veteran contends he has felt continuing pain in his neck since his in-service injury.  The Veteran's lay statements must be considered by the examiner in providing an opinion about the likelihood that the Veteran's current disability had its onset in or is otherwise related to service.

VA treatment records indicate the Veteran has degenerative changes in his cervical spine and when asked if the Veteran had arthritis in his cervical spine, a VA examiner in May 2012 indicated 'yes.'  Arthritis, a.k.a. degenerative joint disease, is a chronic disease for VA purposes.  X-rays should be taken to confirm the presence or absence of arthritis in the Veteran's cervical spine.

Following confirmation as to whether arthritis is present in the Veteran's cervical spine and a review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed cervical spine disabilities, to include, if applicable, arthritis, had onset during service, to include as a result of being hit in the head with a gun turret and falling after a blackout which led to treatment for muscle pain in the neck in 1975. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


